Exhibit 10.24 AGREEMENT BETWEEN VEMICS INC AND HYPERTROPHIC CARDIOMYOPATHY ASSOCIATION This AGREEMENT, consisting of the terms and conditions set forth below and the attached exhibits, each of which is incorporated into and made a part hereof by this reference ( ''Agreement''), is entered into as of June 15, 2007, (the ''Effective Date''), by and between Vemics, Inc a Nevada corporation (''VEMICS''), having its principal place of business at 523 Avalon Gardens Drive, Nanuet, New York 10954 and The Hypertrophic Cardiomyopathy Association (The SOCIETY), a Medical Society in the State of New Jersey having its principal place of business at 328 Green Pond Road, Hibernia, NJ 07842 Background VEMICS and THE SOCIETY are both involved in serving the medical community with certain educational and other complementary services. VEMICS provides connectivity for distribution of information and knowledge over its iMedicor Portal and other technology platform(s) and interface connections; and THE SOCIETY provides community to its membership, connectivity to its membership base, access to content and presenters of clinically relevant information for medical professional, associations, societies and accreditation bodies,companies and other entities that would be interested in utilizing THE SOCIETY’S services and access to its membership as approved by its Board of Directors. The parties will work together to introduce THE SOCIETY’S membership to the iMedicor Portal which will allow members to exchange HIPAA compliant medical records, invite their community into the Portal for collaboration, referrals and consults. The iMedicor portal will also offer additional services such as, but not limited to access to CME and CEU accredited educational programs, offered in a variety of formats, e-prescribing services, and a variety of educational resources, The Vemics Live Access visual communication service and the NuScribe voice recognition transcription service.
